Citation Nr: 1021914	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 21, 2006 
for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
tinnitus, effective June 21, 2006.  The Veteran disagreed 
with the effective date of the grant and the current appeal 
ensued.  

The Veteran testified at a Videoconference hearing before the 
undersigned.  A transcript of that hearing is of record and 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for loss 
of hearing in November 1969.  

2.  Tinnitus was raised and noted in the Veteran's notice of 
disagreement (NOD), received by VA November 3, 1970.  


CONCLUSION OF LAW

The requirements for an effective date of November 3, 1970, 
for the grant of service connection for tinnitus, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.102, 3.159, 3.400 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board observes that the Veteran's claim of entitlement to 
an earlier effective date for the grant of service connection 
for tinnitus is a downstream issue from the grant of the 
same.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board observes that the 
Court recently held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(the Court held that as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements").

In this case, the Veteran's claim of entitlement to service 
connection was granted and an effective date was assigned in 
the August 2007 RO rating decision on appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim herein decided.  
The Veteran was provided with a hearing before the Board in 
February 2010.  While VA has not obtained any records in 
connection with the Veteran's claim for an earlier effective 
date, this claim is based upon evidence already in the claims 
file.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit information and evidence.

Earlier Effective Date

The Veteran asserts that service connection for tinnitus was 
warranted prior to June 21, 2006.  He maintains that he 
should be awarded service connection since service separation 
because he had tinnitus since that time.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
balance of the evidence favors the date of November 3, 1970, 
the date an informal claim of service connection for tinnitus 
was reasonably raised on the record in his NOD, and the 
appeal will be granted to this extent.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  These provide, in pertinent 
part, that an effective date of service connection will be 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

In this case, the Veteran filed a VA Form 21-526 for service 
connection for hearing loss in November 1969.  No reference 
was made to tinnitus or the symptoms related thereto 
(buzzing/ringing in the ears).

The Veteran underwent a VA examination on June 11, 1970.  The 
Veteran described at that time, symptoms of his hearing loss 
and also stated that he had ringing in his right ear.  VA 
examination indicated that the Veteran could hear 
conversation but could not understand it.  He had an 
occasional ringing in both ears, but it was not constant.  
Partial deafness, perceptive type, bilateral at 4000 cycles, 
was diagnosed.  No finding was made with regard to tinnitus.

By rating decision of July 1970, service connection for 
defective hearing was granted.  No mention of tinnitus was 
made.  

Received on November 3, 2007, was the Veteran's notice of 
disagreement (NOD) to his noncompensable rating for hearing 
loss, and he discussed the ringing in his ears, or as he 
explained, "buzzing in his head which got louder and 
louder."  He stated that he became aware of this problem 
shortly after service, during his first semester of college.  
He referred to his tinnitus and problems with his hearing.  

VA still did not address the issue of tinnitus.  In the 
Board's June 1971, decision regarding an evaluation for 
hearing loss, the Board decision noted the Veteran's referral 
to occasional ringing in both of his ears, but still did not 
address the issue of tinnitus.  

In October 1992, the Veteran requested that his claim for 
hearing loss be reopened again.  He again raised the issue of 
tinnitus, and stated that it had worsened, to the point that 
the ringing in both of his ears made it nearly impossible to 
sleep and understand the normal speech of others.  A 
December 1992 VA audiology examination was performed.  
Neither the examiner nor VA addressed the issue of 
entitlement to service connection for tinnitus.  The June 
1995 rating decision that denied entitlement to an increased 
rating for bilateral hearing loss contained no findings with 
regard to tinnitus.

In March 2006, the Veteran filed another claim.  He asked 
that VA please reevaluate his service-connected hearing loss 
and tinnitus as the conditions had worsened.  In June 2006, 
he submitted another statement indicating that he wished to 
reopen his claim for an increased rating for hearing loss.  
He also stated that he would like to add tinnitus as service-
connected.  That same month, he underwent a VA audiology 
examination.  Tinnitus was then diagnosed and found to be 
more likely caused by or a result of his military service.  

By rating decision of August 2007, service connection for 
tinnitus was then granted and made effective from 
June 21, 2006.  The Veteran appealed the assigned effective 
date.

The Veteran testified at a Videocoference hearing in 
February 2010.  He testified that his first hearing 
examination in 1970 was mischaracterized, as he stated that 
he told the examiner at that time that he had constant 
buzzing and ringing in his ears.  He related that he worked 
on the flight line in service with helicopters and fixed wing 
aircraft.  He testified that he had been exposed to acoustic 
trauma in service and that he had constant and continuous 
tinnitus since that time.  He related that it was more 
difficult now because the ringing was louder during the night 
when everything was quieter.  

The Veteran had complaints of tinnitus for some time.  A 
formal claim specifying that he wanted to file a claim for 
service connection for tinnitus was not made prior to 
June 21, 2006.  However, it is important to determine if an 
informal claim for service connection for tinnitus was made 
prior to that time.  

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that an informal claim must be (1) a communication 
in writing that (2) expresses an intent to apply for 
benefits, and (3) identifies the benefits sought.  See also 
Brannon v. West, 12 Vet.App. 32, 35 (1998) (holding that 
before VA can adjudicate original claim for benefits, "the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it").

The Veteran filed a claim (VA Form 21-526) for hearing loss 
in November 1969.  He indicated he had loss of hearing in 
1967 due to working around aircraft.  Although the 
communication was in writing, and it expressed an intent to 
apply for benefits, the only benefits it identified 
specifically was one for hearing loss.  Again, no reference 
was made to tinnitus or any symptoms related thereto.

In June 1970, the Veteran underwent a VA examination.  In 
connection with that examination, the Veteran completed the 
"Present Complaint" portion of his VA Form 21-2545 (Report 
of Medical Examination For Disability Evaluation).  On that 
form, he stated that he had slight ringing in his right ear.  
Although he first mentioned tinnitus at that time, this can 
not be determined to be an informal claim for benefits.  The 
Court held in Ellington v. Nicholson, 22 Vet. App. 141 (2007) 
that a VA Form 21-2545 is designed to elicit information for 
diagnostic purposes.  Even after sympathetically reviewing 
the document, the Board could not reasonably anticipate a 
claim for a particular benefit.  The Court furthered noted 
that VA must have some means of distinguishing between 
legitimate claims and ordinary paperwork.  

From the record, there appeared to be an intent by the 
Veteran as early as his November 3, 1970 NOD to file a claim 
for tinnitus.  He filed the NOD in connection with the 
noncompensable rating for hearing loss.  At that time, he 
related that he felt the decision was in error and he 
indicated that VA was unaware of his problems.  At that time, 
he related that during his first semester in college, he 
became aware of a "buzzing in his head" that continued to 
grow louder and louder.  In Robinette v. Brown, 8 Vet. App. 
69, 76 (1995), the Court held that claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application.  Tinnitus is, by definition "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  See Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003).  
Because tinnitus is "subjective," its existence is 
generally determined by whether or not the Veteran claims to 
experience it.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (for VA purposes, tinnitus had been specifically found 
to be a disorder with symptoms that can be identified through 
lay observation alone.    

In this case, the Veteran was competent to identify tinnitus, 
and it was later, in June 2007, opined by a VA examiner that 
the Veteran's complaints of tinnitus were more likely than 
not caused by or a result of military service.  Although the 
Veteran again attempted to file a claim in October 1992, 
calling it a claim for hearing loss, it was clear that he 
was, as before, claiming hearing loss and tinnitus, because 
of his continuation of relating to the ringing in his ears 
which he claimed made it nearly impossible to sleep and 
understand the normal speech of others.  The Court held in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim is 
not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or 
that [VA] obtains in support of the claim.  Since tinnitus 
was reasonably raised on the record by his November 3, 1970 
NOD, he has continued to complain of tinnitus when he made 
further claims of hearing loss, and he described tinnitus in 
his subsequent correspondence, based on the evidence shown, 
and resolving all reasonable doubt in the Veteran's favor, 
the effective date for the grant of service connection for 
tinnitus is the date of the Veteran's November 3, 1970 NOD, 
and a grant of service connection for tinnitus is warranted 
from that date.  

The Board is well-aware that an opinion linking the Veteran's 
complaints of tinnitus to his active service was not received 
until June 2007.  The Board need not consider the date that a 
physician offered a favorable diagnosis or medical nexus 
opinion to be the date that entitlement arose.  This 
conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 
(1999), where the Court stressed that the effective date for 
an award of service connection is not based on the earliest 
medical evidence demonstrating a causal connection, but on 
the date of the claim for service connection.  In this case, 
the "date entitlement arose" refers to the date of enactment 
of current 38 U.S.C.A. § 1110, which authorizes compensation 
for any service-connected disability.  The controlling date 
is the date of the Veteran's informal claim for service 
connection, November 3, 1970.

The Board is also conscious of the fact that prior to 1976, 
Diagnostic Code 6260 provided a noncompensable (zero percent) 
disability rating.  See 38 C.F.R. § 4.84(b), Diagnostic Code 
6260 (1975).  The pre-1976 version of Diagnostic Code 6260 
also contained a reference to Diagnostic Codes 8045 and 8046, 
which allowed for assignment of a 10 percent rating for 
subjective symptoms, such as tinnitus, which resulted from 
head trauma or cerebral arteriosclerosis.  However, that 
history does not obviate the fact that the Veteran filed an 
informal claim on November 3, 1970, and that the claim 
remained undeveloped and unadjudicated until 2006.  The 
question of whether or not a compensable rating could be 
assigned at time is irrelevant.


ORDER

An effective date of November 3, 1970, and no earlier, for 
the grant of service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


